DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 20 October 2021 has been accepted and entered.
Allowable Subject Matter
Claims 10-17, 20, 22-25, 33, 67-70, and 73-85 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 14 and 73, The cited prior art reference to Bassim et al. (WO 2013/0078471, previously cited) does not disclose a system comprising:  a) a mid-IR optical source that generates an infrared beam; b) an optical source that generates a probe beam; c) beam combining optics configured to combine the infrared beam and the probe beam as combined beams; d) an objective stage configured to focus the combined beams on to the sample; e) a detector to detect probe light from at least one of: the probe beam transmitted through the sample and the probe beam returning from the sample; and f) a data acquisition and processing system configured to acquire and process the probe light from the detector to generate a signal indicative of IR absorption by the sample, wherein the signal indicative of IR absorption has a spatial resolution of wherein the sample is in liquid. With further respect to claim 73, Bassim does not disclose immersing at least a portion of the sample under liquid, as claimed in addition to the other claim elements.
Claims 10-13, 15-17, 20, 22-25, 33, 67-70, and 74-85 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	28 October 2021